DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor (US 20160206248) in view of Amano (US 6,241,684).

Regarding claim 16, Sartor discloses a method of determining a cardiorespiratory fitness (CRF) level for a user of a fitness tracking system (see Abstract and paragraphs 0001 and 0041: method for estimate cardiovascular fitness VO2max level), the method comprising: 
receiving activity data from at least one activity sensor carried by the user during a number of workouts performed by the user within a period of time (see paragraphs 0053, 0058, 0061-0062, and 0136); 
generating workout data based on the activity data, the workout data including a plurality of workout attributes and associated values (see paragraphs 0053, 0058, 0061-0062, and 0136); 
storing the workout data in a memory, the memory further including demographic data for the user (see Fig. 2 and paragraphs 0019-0020, 0047, 0053, 0058, 0061-0062, and 0136); 
when the value of a workout attribute is less than a threshold value, selecting a first CRF model, determining a first CRF level for the user using the first CRF model, and displaying the first CRF level (see paragraphs 0053, 0058, 0061-0062, and 0136: discusses selecting a first VO2max model based on a workout attribute/activity count value; also discloses displaying the VO2max value); and 
when the value of the workout attribute is greater than the threshold value, selecting a second CRF model, determining a second CRF level for the user using the second CRF model, and displaying the second CRF level, wherein the second CRF model is different from the first CRF model (see paragraphs 0058, 0061-0062, and 0136: discusses selecting a second VO2max model, i.e. a different model, based on a workout attribute/activity count value; also discloses displaying the VO2max value).

Sartor does not expressly disclose displaying the computed CRF level, i.e. either first or second, on the personal electronic device associated with the user. 

Amano discloses displaying the computed CRF level on the personal electronic device associated with the user and storing a workout data in memory (see Fig. 5, column 7 lines 37-43, column 9 lines 4-10, and column 11 line 64-column 12 lines 5 and 50-62: discloses display VO2max on a display of a personal electronic device/watch associated with the user and storing intensity data in memory). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sartor in view of Amano, i.e. displaying the computed cardiovascular CRF level on a personal electronic device associated with the user, for the advantageous benefit of allowing a user to view the computer CRF levels in real time as the device is monitoring their cardiovascular performance. 
	
Allowable Subject Matter
Claims 1-15 and 19-20 allowed.

As per claim 1, the prior art discloses the limitations discussed above. 

The prior art Hamalainen (US 20180174685) further discloses calculating CFR levels vis monitoring a plurality of workouts over a predetermined amount of time (see paragraphs 0008, 0015, and 0032). 

The prior art Rapoport (US 20150087929) further discloses determining a CRF level/VO2max value for a user based on the demographic data, the distance data, and the speed/pace data (see paragraphs 0019, 0035, and 0036). 

However, the prior art fails to disclose the claimed combination of a method of operating a fitness tracking system, the method comprising: 
receiving first activity data from at least one activity sensor carried by a user during a first number of workouts performed by the user within a period of time; 
generating first workout data from the first activity data; 
storing the first workout data in a memory, the memory further including demographic data for the user; 
selecting a first model from a plurality of models for determining a cardiorespiratory fitness (CRF) level based at least in part on the first number of workouts; 
determining a first CRF level for the user based on the selected first model; 
determining a first confidence rating for the first CRF level based at least in part on the first number of workouts; 
displaying the first CRF level and the first confidence rating on a personal electronic device associated with the user; 
receiving second activity data from the at least one activity sensor carried by the user for a second number of workouts performed by the user over the period of time; 
generating second workout data from the second activity data; 
storing the second workout data in the memory; selecting a second model from the plurality of models for calculating a CRF level based at least in part on the first number of workouts and the second number of workouts; 
determining a second CRF level for the user based on the selected second model, the second model configured to determining the second CRF level based at least in part on the first workout data and the second workout data; 
determining a second confidence rating for the second CRF level based at least in part on the first number of workouts and the second number of workouts; and 
displaying the second CRF level and an associated second confidence rating on the personal electronic device associated with the user.
As per claim 19, the prior art discloses the limitations discussed above however, the prior art fails to disclose the claimed combination of a method of determining a cardiorespiratory fitness (CRF) level for a user of a fitness tracking system, the method comprising: 
receiving activity data from at least one activity sensor carried by the user during a number of workouts performed by the user within a period of time; 
generating workout data based on the activity data, the workout data including distance data and speed/pace data for each of the number of workouts; 
storing the workout data in a memory, the memory further including demographic data for the user; 
determining a CRF level for the user based on the demographic data, the distance data, and the speed/pace data; determining a confidence rating for the CRF level, the confidence rating based at least in part on the number of workouts performed by the user within the period of time; and 
displaying the CRF level and the confidence rating on a personal electronic device associated with the user, wherein the CRF level is displayed as a maximum oxygen uptake score.

Dependent claims 2-15 and 20 are allowable due to their dependency upon allowable independent claims 1 or 19. 


Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 17, the prior art discloses the limitations discussed above however the prior art fails to disclose the limitations of independent claim 16 in combination with wherein the workout attribute is total workout distance within a period of time, wherein the determined first CRF level is based exclusively on the demographic data, and wherein the determined second CRF level is based at least in part on the workout data.

	Dependent claim 18 would be allowable due it its dependency upon dependent claim 17. 

	Examiner Note: The applicant does not have to incorporate the entirety of dependent claim 17 into independent claim 1 to claim allowable subject matter. The examiner recommends amending the claim language to reflect that the workout attribute is at least one time, distance traversed, speed, pace, cadence, heart rate, stride length, ground contact time, ground contact time percentage, foot strike pattern, efficiency, movement quality, fatigue index, power output. 




Response to Arguments
 The applicant argues the prior objection to the specification and 112 Claim Rejections in relation a median and a mode not being average values. The applicant presented a definition from Wikipedia and Merriam Webster that indicates that mean, median, and mode values are encompassed by the term average. This argument is persuasive, the prior objection to the specification and 112 Claim Rejections have been withdrawn. 

Applicant argues that the cited references do teach the claimed workout attribute, i.e. either time, distance traversed, speed, pace, cadence, heart rate, stride length, ground contact time, ground contact time percentage, foot strike pattern, efficiency, movement quality, fatigue index, power output, or any other number of physiological attributes that may be attributed to a user during a workout, as discussed at paragraph [0045] and elsewhere in the specification of the present application. The details of the specification are not expressly incorporated into the claimed invention. The defined workout attribute is an open ended definition that extends to any other number of physiological attributes that may be attributed to a user during a workout.  
The cited activity count falls within the scope of the claimed workout attribute as the cited activity is a measure of physical activity of the person. The disclosed system in Sartor is used for monitoring cardiovascular fitness in relation to the physical activity of an individual, that the specification describes physical activities, such as walking, running, and cycling (see paragraphs 0137). It’s obvious that if one was wearing that system of Sartor during a workout, the activity count would increase during a workout, such as running, and would decrease if the person stopped or decided to take a break. Since the claim does not limit the workout attribute to a specific attribute, the prior art of record reads upon the broadly recited workout attribute as the cited activity count is a physiological attribute that is obviously monitored during the disclosed exercise activities/workouts discussed in Sartor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865